Exhibit 10.3




AMENDMENT TO PROMISSORY NOTE
 
THIS AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made by and among ACROSS
AMERICA REAL ESTATE EXCHANGE, INC. (“Company”), and WESTMOUNTAIN PRIME, LLC
(“Holder”), effective as of October 16, 2009.
 
RECITALS
 
A.           The Company executed that Promissory Noted dated as of October 16,
2008 (“Note”) in favor of Holder.
 
B.           The Company desires to extend the term of the Note, and Holder has
agreed to such extension on the terms provided herein.
 
NOW THEREFORE, in consideration of the promises contained in the Note and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Maker, Guarantors, and Lender hereby agree as follows:
 
1.           The “Due Date”, as defined in Section one of the Note, is hereby
changed from October 16, 2009 to October 16, 2010.
 
2.           Except as modified by this Amendment, the terms of the Note shall
remain unchanged and in full force and effect.
 

 
ACROSS AMERICA REAL ESTATE EXCHANGE, INC.
       
By:
  /s/  Brian L. Klemsz
   
Name: Brian L. Klemsz
   
Title:   President
       
WESTMOUNTAIN PRIME, LLC
       
By:
/s/ Joseph Zimlich
   
 Name: Joseph Zimlich
   
 Title:  Manager








